DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 has withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0136791 to Ogawa et al. in view of US Patent Application Publication 2006/0127722 to Nakajima et al.
With respect to claim 1, Ogawa et al. teach a fuel cell system comprising: 
a fuel cell 10 that is configured to generate electric power through an electrochemical reaction between anode gas and cathode gas; 
a cathode gas supply flow passage 23 that is configured to supply the cathode gas to the fuel cell 10; 
a cathode gas discharge flow passage 24 that is configured to discharge the cathode gas from the fuel cell 10; 
a turbo compressor 21 that is provided in the cathode gas supply flow passage 23; 
a pressure adjusting valve 241 that is provided in the cathode gas discharge flow passage 24; 
an outside air pressure acquisition unit 21 that is configured to acquire outside air pressure-associated information that is associated with an outside air pressure; 
a control unit 40 (Ogawa et al.: Sections [0013]-[0022]; Fig. 1).



Ogawa et al. do not specifically teach a water amount acquisition unit that is configured to acquire water amount-associated information that is associated with an amount of water in the fuel cell.
However, Nakajima et al. teach an air supply passage includes a cathode humidifier 222 (Nakajima et al.: Section [0025]; Fig. 1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Ogawa et al. with the above teaching from Nakajima et al. with the motivation of having a means such a humidifier would help adjust the water content in the air supply passage.

With respect to claim 2, Ogawa et al. teach the same controller of a fuel cell, therefor, lacking of any clear distinction between the claimed controller of a fuel cell and those disclosed 

With respect to claim 3, Ogawa et al. teach the fuel cell system, further comprising: a temperature measurement unit 11 that is configured to measure a temperature of the fuel cell (Ogawa et al.: Section [0013]; Fig. 1)
Ogawa et al. teach the same controller of a fuel cell, therefor, lacking of any clear distinction between the claimed controller of a fuel cell and those disclosed by Ogawa et al., it would be inherent for the fuel cell of Ogawa et al. to be configured to refrain from performing the pressure reduction control when the temperature is equal to or higher than a temperature threshold determined in advance.

With respect to claim 4, Ogawa et al. teach the same controller of a fuel cell, therefor, lacking of any clear distinction between the claimed controller of a fuel cell and those disclosed by Ogawa et al., it would be inherent for the fuel cell of Ogawa et al. to be configured to perform the pressure reduction control when the temperature is lower than the temperature threshold determined in advance. 

With respect to claim 5, Ogawa et al. teach the same controller of a fuel cell, therefor, lacking of any clear distinction between the claimed controller of a fuel cell and those disclosed by Ogawa et al., it would be inherent for the fuel cell of Ogawa et al. to be configured to perform the pressure reduction control when the pressure is higher than a pressure upper limit value determined in advance. 

It would have been obvious as of the effective filing dated of the claimed invention to have modified Ogawa et al. with the above teaching from Nakajima et al. with the motivation of having a means such the pressure controller would improve the safety and efficiency of the fuel cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/17/2021